DETAILED ACTION
Summary
	This is a non-final Office action in reply to the Request for Continued Examination under 37 CFR 1.114 filed 05 February 2021 and the amendments filed 12 November 2020 for the application filed 23 May 2018. Claims 1, 2, and 5-18 are pending:
Claims 6-15 have been withdrawn without traverse in the reply filed 31 March 2020;
Claims 3 and 4 have been canceled; and
Claims 1, 2, 16, and 17 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/JP2016/084743 filed 24 November 2016) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (JP2015-229126 filed 24 November 2015) under 35 U.S.C. 119 (a)-(d).

Response to Arguments
Applicant’s amendments filed 12 November 2020 have overcome the 35 USC 103 rejection of Claim 1 as unpatentable over ITAGAKI in view of BARRETT. This rejection (and subsequent dependent rejections) have been withdrawn.
Applicant’s arguments with respect to the 35 USC 103 rejections of Claim 1 as unpatentable over KATSUMI in view of MULLER-SCHULTE and BARRETT have been fully considered but are not persuasive.
	Applicant argues that “Muller-Schulte relate[s] to a technique for a polyvinyl alcohol particle which is no longer a part of the claims… Muller-Schulte merely teaches the granulation or crosslinking of a polyvinyl alcohol, 
	The Examiner respectfully disagrees.
	The primary prior art (KATSUMI) discloses ethylene-vinyl alcohol copolymers but fails to disclose crosslinking porous particles produced therefrom. MULLER-SCHULTE teaches the method of crosslinking is useful in introducing functional groups and advantageous in that polymer stability is increased. Even though MULLER-SCHULTE teaches the crosslinking of polyvinyl alcohol polymers, the crosslinking reaction is dependent on the alcohol (-OH) moiety of the molecule. For example, as shown by WANG et al. (Materials Letters 60, 2006, 509-513), the hydroxyl (-OH) moiety of a polymer chain (in this case, an ethylene-vinyl alcohol copolymer) is crosslinked via the carbonyl (C=O) moiety of propylene carbonate (Scheme 1); here, the hydroxyl group, rather than the ethylene-vinyl backbone, is the important reactant group involved in the crosslink. Indeed, WANG even discloses the substitutability of ethylene-vinyl alcohol for polyvinyl alcohol: “the presence of hydroxyl groups enables EVOH to be modified in the same way as PVA, because it can crosslink with all the multifunctional compounds that are able to react with hydroxyl groups to give three-dimensional polymers with similar but enhanced properties” (§1, par. 1). Thus, given the teachings of MULLER-SCHULTE and the evidence provided by WANG, it would be obvious to one of ordinary skill in the art to crosslink the ethylene-vinyl copolymer particles taught by KATSUMI.
	Applicant’s arguments pertaining to the dynamic binding capacity arguments (pg. 8-10) have been rendered moot given the evidence provided by WANG.
	All other arguments have been indirectly addressed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over KATSUMI et al. (JP 02-008230 A, 11 January 1990; machine translation provided by Applicant filed 23 May 2018) in view of MULLER-SCHULTE (US PGPub 2001/0014468 A1) and BARRETT et al. (Analytical Chemistry, 73, 2001, pg. 5232-5239) with evidentiary support from WANG et al. (Materials Letters 60, 2006, 509-513).
	Regarding Claim 1, KATSUMI discloses a method for producing ethylene-vinyl alcohol porous particles (abstract) wherein an ethylene-vinyl alcohol polymer (i.e., at least one polymer selected from the group consisting of a vinyl alcohol polymer and an ethylene-vinyl alcohol copolymer) is dissolved in a “poor” solvent, such as water (i.e., dissolving at least one polymer in an aqueous solvent to prepare a polymer solution; pg. 2, middle; pg. 3, middle) and mixed with a “suitable” solvent, e.g., methanol (i.e., dispersing the polymer solution in a non-aqueous solvent; pg. 3, middle). While KATSUMI is deficient in explicitly disclosing a water-in-oil emulsion, KATSUMI discloses that the particles are “obtained by drying after depositing a resin particle due to mixing with a poor solvent” (pg. 3, middle), which is inherently a water-in-oil emulsification (i.e., to form a W/O emulsion). KATSUMI further discloses cooling (“temperature deterioration”) the ethylene-vinyl alcohol copolymer emulsion to form the porous particles (pg. 2, middle; pg. 3, middle-bottom; Examples 1-3). KATSUMI also discloses cooling at 5 °C for 5 hours to obtain the ethylene-vinyl alcohol particles (pg. 4, top).
KATSUMI is deficient in disclosing chemically crosslinking the porous particle using an aldehyde crosslinking agent.
chemically crosslinking… using an aldehyde crosslinking agent; p0016). Even though MULLER-SCHULTE teaches the crosslinking of polyvinyl alcohol polymers, the crosslinking reaction is dependent on the alcohol (-OH) moiety of the molecule. For example, as shown by WANG, the hydroxyl (-OH) moiety of a polymer chain (in this case, an ethylene-vinyl alcohol copolymer) is crosslinked via the carbonyl (C=O) moiety of propylene carbonate (Scheme 1); here, the hydroxyl group, rather than the ethylene-vinyl backbone, is the important reactant group involved in the crosslink. Indeed, WANG even discloses the substitutability of ethylene-vinyl alcohol for polyvinyl alcohol: “the presence of hydroxyl groups enables EVOH to be modified in the same way as PVA, because it can crosslink with all the multifunctional compounds that are able to react with hydroxyl groups to give three-dimensional polymers with similar but enhanced properties” (§1, par. 1). Thus, given the teachings of MULLER-SCHULTE and the evidence provided by WANG, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to crosslink the ethylene-vinyl copolymer particles taught by KATSUMI.
KATSUMI is deficient in disclosing contacting the chemically crosslinked porous particle with one or more of polymers selected from the group consisting of a vinyl alcohol polymer and an ethylene-vinyl alcohol copolymer.
	BARRETT discloses polystyrene stationary surfaces useful for protein adsorption as chromatography support (§Introduction, pg. 5232, col. 2). BARRETT further discloses polyvinyl alcohol polymer is coated onto the stationary surfaces to reduce non-specific binding (§Nonspecific Protein Adsorption to a Poly(styrene) Surface, pg. 5237, col. 1-2; FIG. 9). Advantageously, the polyvinyl alcohol treatment increases protein resistance and non-specific binding, especially useful for the development of polystyrene-polyvinyl alcohol surfaces for chromatography (§Conclusions, pg. 5239, col. 2). Thus, at the time of the filing of the invention, one of ordinary skill in the art would have found it obvious to contact the KATSUMI-taught ethylene vinyl alcohol particles with polyvinyl alcohol solution as taught by BARRETT.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	Regarding Claim 2, as applied to the rejection of Claim 1, KATSUMI further discloses the ethylene-vinyl alcohol polymer includes ethylene units at 47 mol% (Example 1; pg. 4, top), 44 mol% (Example 2; pg. 4, middle), and 32 mol% (Example 3; pg. 4, bottom) (i.e., wherein the at least one polymer comprises an ethylene-vinyl alcohol copolymer having a repeating unit derived from ethylene in an amount exceeding 0% by mole and 50% by mole or less relative to an entire repeating unit in the ethylene-vinyl alcohol copolymer).
Regarding Claim 5, as applied to the rejection of Claim 1, KATSUMI further discloses the aqueous solvent (“poor solvent”) includes water (i.e., wherein the aqueous solvent is a mixed solvent comprising water; pg. 3, middle).

Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over KATSUMI in view of MULLER-SCHULTE with evidentiary support from WANG.
	Regarding Claim 16, KATSUMI discloses a method for producing ethylene-vinyl alcohol porous particles (abstract) wherein an ethylene-vinyl alcohol polymer (i.e., at least one polymer selected from the group consisting of a vinyl alcohol polymer and an ethylene-vinyl alcohol copolymer) is dissolved in a “poor” solvent, such as water (i.e., dissolving at least one polymer in an aqueous solvent to prepare a polymer solution; pg. 2, middle; pg. 3, middle) and mixed with a “suitable” solvent, e.g., methanol (i.e., dispersing the polymer solution in a non-aqueous solvent; pg. 3, middle). While KATSUMI is deficient in explicitly disclosing a water-in-oil emulsion, KATSUMI discloses that the particles are “obtained by drying after depositing a resin particle due to mixing with a poor solvent” (pg. 3, middle), which is inherently a water-in-oil emulsification (i.e., to form a W/O emulsion). KATSUMI further discloses cooling 
KATSUMI is deficient in disclosing chemically crosslinking the porous particle using an aldehyde crosslinking agent.
	However, crosslinking is a common method used in the polymer arts to introduce functional groups or increase polymer stability. For example, MULLER-SCHULTE teaches that the crosslinking of porous particles advantageously increases their stability (p0015). MULLER-SCHULTE further discloses the preferred use of glutaraldehyde as a crosslinking agent because such an agent advantageously reacts with polymers within a few minutes to produce firmly crosslinked particles (i.e., chemically crosslinking… using an aldehyde crosslinking agent; p0016). Even though MULLER-SCHULTE teaches the crosslinking of polyvinyl alcohol polymers, the crosslinking reaction is dependent on the alcohol (-OH) moiety of the molecule. For example, as shown by WANG, the hydroxyl (-OH) moiety of a polymer chain (in this case, an ethylene-vinyl alcohol copolymer) is crosslinked via the carbonyl (C=O) moiety of propylene carbonate (Scheme 1); here, the hydroxyl group, rather than the ethylene-vinyl backbone, is the important reactant group involved in the crosslink. Indeed, WANG even discloses the substitutability of ethylene-vinyl alcohol for polyvinyl alcohol: “the presence of hydroxyl groups enables EVOH to be modified in the same way as PVA, because it can crosslink with all the multifunctional compounds that are able to react with hydroxyl groups to give three-dimensional polymers with similar but enhanced properties” (§1, par. 1). Thus, given the teachings of MULLER-SCHULTE and the evidence provided by WANG, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to crosslink the ethylene-vinyl copolymer particles taught by KATSUMI.
	Regarding Claim 17, as applied to the rejection of Claim 16, KATSUMI further discloses the ethylene-vinyl alcohol polymer includes ethylene units at 47 mol% (Example 1; pg. 4, top), 44 mol% (Example 2; pg. 4, middle), and 32 mol% (Example 3; pg. 4, bottom) (i.e., wherein the at least one polymer comprises an ethylene-vinyl alcohol copolymer having a repeating unit derived from ethylene in an amount exceeding 0% by mole and 50% by mole or less relative to an entire repeating unit in the ethylene-vinyl alcohol copolymer).
Regarding Claim 18, as applied to the rejection of Claim 16, KATSUMI further discloses the aqueous solvent (“poor solvent”) includes water (i.e., wherein the aqueous solvent is a mixed solvent comprising water; pg. 3, middle).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327.  The examiner can normally be reached on 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ryan B Huang/Primary Examiner, Art Unit 1777